Citation Nr: 0018746	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-29 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a compensable disability rating for the 
residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to December 
1970 and from February 1971 to June 1972.  These matters come 
to the Board of Veterans' Appeals (Board) from a March 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO denied 
entitlement to service connection for hearing loss and 
tinnitus.  The RO also granted service connection for PTSD, 
rated as 50 percent disabling, and the residuals of a nasal 
fracture, rated as non-compensable.  The veteran perfected an 
appeal of the denials of service connection and the ratings 
assigned for PTSD and the residuals of the nasal fracture.

This case was previously before the Board in November 1998, 
at which time the Board decided an issue no longer in 
appellate status and remanded the issue of the assigned 
ratings for PTSD and the nasal fracture to the RO for 
additional development.  In that decision the Board also 
found that it did not have jurisdiction of the issue of 
entitlement to service connection for hearing loss and 
tinnitus.  The Board denied jurisdiction of that issue on the 
basis that the veteran had not timely submitted a substantive 
appeal in response to a May 1998 supplemental statement of 
the case.  The RO had, however, provided the veteran a 
statement of the case on the issue of service connection for 
hearing loss and tinnitus in March 1998.  The veteran 
submitted a substantive appeal pertaining to that issue in 
April 1998.  The Board finds, therefore, that the prior 
determination was in error, and that the issue of entitlement 
to service connection for hearing loss and tinnitus is within 
the Board's jurisdiction.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.200 (1999).

The Board notes that in a November 1999 rating decision the 
RO proposed reducing the disability rating for PTSD from 50 
to 10 percent.  The RO apparently later determined that a 
reduction was not warranted, and the current disability 
rating for PTSD remains at 50 percent.


FINDINGS OF FACT

1.  The veteran has current hearing loss and tinnitus as the 
result of acoustic trauma in service.

2.  Neither the original nor the revised version of the 
rating criteria for psychiatric disorders are more favorable 
to the veteran.

3.  The symptoms of PTSD include sleep disturbance with 
nightmares, depression, intrusive memories, irritability, 
angry outbursts, and difficulty maintaining relationships, 
productive of no more than considerable impairment in social 
and industrial functioning.

4.  Neither the original nor the revised version of the 
rating criteria for respiratory disorders are more favorable 
to the veteran.

5.  The residuals of the nasal fracture are manifested by a 
20-30 percent obstruction in the nasal passages, bilaterally.


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991).

2.  The criteria for a disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
38 C.F.R. §§ 4.1, 4.126, 4.130, Diagnostic Code 9411 (1999).

3.  The criteria for a compensable disability rating for the 
residuals of a nasal fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6502 (1996), 38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Code 
6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss and Tinnitus

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence is generally required 
to make the claim well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  A lay person is, however, 
competent to provide evidence of observable symptoms or 
occurrences.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
In determining whether a claim is well grounded, only the 
evidence that supports the claim can be considered.  See 
Hickson v. West, 11 Vet. App. 374 (1999).

The veteran's service medical records make no reference to 
hearing loss or tinnitus, and his hearing acuity was within 
normal limits on separation from service, based on the 
whispered and spoken voice test.  He has provided lay 
evidence, consisting of his own statements and those of an 
individual with whom he served, indicating that during his 
combat service in Vietnam he was repeatedly exposed to 
acoustic trauma in the form of machine gun fire, rockets, 
mortars, and other explosives.

The report of a May 1997 private audiometric examination 
shows that the puretone threshold was above 45 decibels at 
3000 and 4000 Hertz in both ears.  The veteran also reported 
having constant tinnitus for years.  The audiologist provided 
the opinion that the hearing loss and tinnitus were 
consistent with a history of noise exposure, probably during 
the veteran's military service, because he denied having 
experienced any other noise-related incidents.

The veteran has presented medical evidence showing that he 
has tinnitus and a hearing loss disability as defined in 
38 C.F.R. § 3.385; he provided lay evidence of having 
incurred acoustic trauma in service; and the audiologist 
provided the opinion that the hearing loss and tinnitus were 
related to the acoustic trauma that he experienced in 
service.  The Board has determined that the three Caluza 
elements have been satisfied, and that the claims of 
entitlement to service connection for hearing loss and 
tinnitus are well grounded.  Caluza, 7 Vet. App. at 506.  

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

The Board further notes that the veteran's receipt of the 
Combat Action Ribbon, and the grant of service connection for 
PTSD based on combat stressors, support a conclusion that the 
veteran engaged in combat in service, and that the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  Under 
Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995) the correct 
application of 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service."  (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play.  Collette, 82 F.3d. 393.  

With these considerations in mind, the Board finds that the 
veteran's report of noise exposure in service is credible.  
There is contrary evidence in the form of the silent service 
medical records; and the fact that the veteran did not report 
tinnitus, hearing loss, or inservice noise exposure until 
long after service.  However, this negative evidence must be 
weighed against the circumstances of the veteran's service, 
and the fact that the only medical professional to express a 
competent opinion, concluded that current tinnitus and 
hearing loss were probably due to inservice noise exposure.  
The available record supports the examiner's report that the 
veteran did not have significant noise exposure following 
service.  On the basis of this record, the Board concludes 
that the evidence is in favor of the grant of service 
connection for bilateral hearing loss and tinnitus.

In the March 1997 decision here on appeal, the RO determined 
that the claims of entitlement to service connection for 
hearing loss and tinnitus were not well grounded.  Having 
found that the claims are well grounded, the Board is 
precluded from considering the substantive merits of the 
claims in the first instance, unless such action is not 
prejudicial to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993).  In view of the grants of service connection, the 
Board concludes that the veteran has not been prejudiced by 
its consideration of the merits of the claim in the first 
instance.

II.  Evaluation of PTSD and Residuals of a Nasal Fracture

The Board finds that the veteran's appeal of the assigned 
ratings is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The relevant evidence 
consists of VA treatment records, private medical reports, 
the reports of VA examinations in September 1996, November 
1997, and March and April 1999, and lay statements and 
testimony.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
appeal and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in March 1997.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Factual Background

In a January 1996 report the veteran's therapist stated that 
the symptoms of PTSD included anger, anxiety, intrusive 
thoughts, and difficulty with relationships.  He had a 
history of relationship problems and self-defeating 
behaviors, such as frequent fights and the excessive use of 
alcohol.  The therapist stated that his employment history 
had remained stable only because he was able to work by 
himself and did not have to interact with other employees.  
The therapist described the PTSD as chronic and severe, with 
definite industrial impairment.

During a September 1996 VA psychiatric examination the 
veteran reported that he was self-employed as a salesman.  He 
complained of difficulty sleeping, intermittent depression, 
marital problems, and irritability.  He stated that he had 
dreams about Vietnam twice a week, but that the dreams were 
not recurrent.  He also stated that when he awoke from a 
dream he felt as if he were back in Vietnam, which took a 
couple of minutes to resolve.  He reported that his primary 
problem was intrusive thoughts of traumatic events that 
occurred in Vietnam.  He also reported being hyper-alert, 
irritable, angry, and rude.  He stated that he was able to 
get along in his work because he worked by himself and did 
his work well.  He reported having an increase in symptoms 
since having had eye surgery a year and half previously, 
which resulted in enucleation of the eye.  He also lost his 
job when he had the eye surgery, but had found other 
employment.

The mental status examination revealed that he was casually 
dressed and groomed; his affect was cooperative and alert, 
although he was very somber when discussing Vietnam; and his 
insight and judgment were guarded.  The examiner provided 
diagnoses of PTSD and an adjustment disorder with major 
surgery, which had exacerbated his PTSD.  The examiner 
characterized the symptoms of PTSD as slight, with a little 
increase in symptoms because of the adjustment disorder that 
he was experiencing.  The examiner provided an overall Global 
Assessment of Functioning (GAF) score in the high 60s or low 
70s range.

During a September 1996 VA medical examination the veteran 
stated that the only problem he had with his nose consisted 
of intermittent difficulty breathing, especially when he was 
reclining.  He also stated that he had developed hay fever 
and rhinitis due to allergies.  Examination of the nose 
revealed that it was straight, with normal nares.  The 
examiner found no deviation of the septum and no obstruction.  
There was evidence of rhinitis, but the veteran was able to 
inhale freely through both nares.  An X-ray study of the 
nasal bones revealed no evidence of acute fracture.  The 
examiner provided diagnoses of a history of a nasal fracture 
and rhinitis.

In a May 1997 report the veteran's private physician stated 
that on examination his nose was very deformed, and that he 
had little movement of air through either side due to a 
septal deviation.  He stated that the veteran had to breathe 
through his mouth to get any air at all.

The report of a May 1997 psychiatric evaluation shows that 
the veteran had a long history of alcohol abuse; problems 
with the law, including traffic tickets and fighting; and 
marital conflicts.  The examiner stated that the veteran had 
sought the evaluation due to his wife leaving him, legal 
problems, and a wish for more VA benefits, and that his 
primary objective appeared to be pursuing higher VA benefits.  
He stated that the veteran did not appear to be depressed and 
was not suicidal, and that he was not motivated for any kind 
of treatment.

In his May 1997 notice of disagreement the veteran stated 
that he had a severe problem in maintaining relationships in 
that his first marriage ended after six years, he had only 
short-term relationships for the next four years, and that 
the marriage he entered into in 1988 was dissolving.  He 
reported that his spouse had left for weeks at a time, and 
that he had no contact with his sister or daughter.  He also 
stated that he had been able to maintain employment only 
because he worked alone, and he was able to take time off 
work when the symptoms of PTSD became too severe.

The veteran submitted a June 1997 statement from his employer 
in which the employer stated that during the previous two 
years the veteran had appeared to be depressed and had 
demonstrated a bad temper with co-workers and customers.  He 
stated that the veteran sometimes would not talk to anyone, 
and that on other occasions he appeared to be very happy and 
carefree.  He also stated that the veteran had left work in 
the middle of the day and gone to a bar or failed to report 
for work after hearing a reminder of Vietnam.  He reported 
that when the veteran was depressed he stayed to himself and 
abused alcohol, which he normally did not do.  He also 
reported that the veteran worked well without supervision, 
but that he appeared to have a problem with authority 
figures.

A July 1997 private hospital discharge summary indicates that 
the veteran was admitted after ingesting a bottle of 
acetaminophen in the context of alcohol intoxication, 
escalating marital tension, and chronic depression.  He 
reported having been depressed off and on for the previous 
few months due to a pending divorce.  His wife stated that he 
had bouts of depression, particularly when not drinking, and 
markedly diminished interests, negativism, insomnia, 
irritability, social withdrawal, a chronically sad face, and 
a passive death wish.  He also suffered from recurrent 
alcohol dependence, having drunk excessively until six years 
previously.  He had started drinking again one year prior to 
the hospitalization, and his drinking had escalated.  His 
wife also stated that his first marriage had ended for the 
same reasons, and that she and the veteran had been separated 
three times.  She also stated that he had intrusive thoughts 
and nightmares about Vietnam.  The treating physician 
assessed the veteran's problems as a recent suicide attempt 
that could have been lethal; alcohol intoxication and alcohol 
dependence; a partner-relationship problem and pending 
divorce; PTSD by history, with several intrusive symptoms; 
and a major depressive disorder, moderate to severe.

A July 1997 medical report indicates that the psychiatric 
diagnoses were a major depressive disorder, alcohol 
dependence, and PTSD.  The veteran reported having difficulty 
sleeping due to physical injuries.  The symptoms attributed 
to PTSD included intrusive memories and flashbacks.  In 
August 1997 his sleep and energy were better, and his primary 
complaint related to work pressure.

During an October 1997 hearing the veteran testified that he 
had depression, nightmares, and difficulty sleeping because 
slight sounds awakened him.  He stated that the frequency of 
his nightmares had decreased with medication.  He also 
testified that he lost his temper very quickly and easily and 
that he rebelled against authority.  He stated that he worked 
on his own and did not have to answer to anyone as long as 
his job was done.  He also stated that he could not get close 
to people, and that he had two friends with whom he 
associated.  He further testified that he had attempted 
suicide three times, that alcohol was a real problem, and 
that he had marital problems.  He further testified that he 
could not breathe through his nose when lying down, and that 
he could not breathe when doing anything strenuous.

The veteran also submitted an October 1997 statement from his 
spouse in which she stated that he had difficulty expressing 
any emotion other than anger, that he used alcohol, and that 
he had an explosive temper.  She also stated that he had 
demonstrated a total disrespect for any authority.

In an October 1997 report his therapist provided the opinion 
that the 50 percent rating that had been assigned was too low 
because "his readjustment to civilian life had been fraught 
with self-defeating behaviors."  He stated that the veteran 
had demonstrated high levels of anger, constant depression, 
and isolation from family and friends.  He also stated that 
the veteran experienced intrusive thoughts about Vietnam, 
continuing and severe sleep disturbance, high anxiety, and 
trouble connecting with his feelings.  He reported that the 
veteran was able to maintain employment only because he 
worked for himself, in that he could not handle authority 
figures.

The veteran was provided an additional VA psychiatric 
examination in November 1997.  At that time he continued to 
be married, and was self-employed as a salesman.  He had had 
five jobs since his separation from service.  He described 
his psychiatric symptoms as dwelling on the past, not 
sleeping, thinking negatively, feeling as if his life was 
very complicated and out of control, and being suspicious of 
others.  He reported being hyper-vigilant since service, 
which caused difficulty sleeping, and having difficulty with 
memory and concentration.  His speech was normal and he had 
had no panic attacks, although he often awoke from a dream in 
a sweat.  

He stated that he did not get close to people because he 
feared losing them, that he became angry over little things, 
and that he had difficulty expressing his emotions.  He had 
no difficulty maintaining his personal hygiene or the 
activities of daily living.  He felt depressed two to three 
times a week.  He reported a history of staying intoxicated 
for four to five years, but only drank three to four beers a 
day at that time.  He stated that he had a problem with 
authority.  He experienced dreams, nightmares, and anxiety 
attacks about his Vietnam experiences.  He described the 
suicide attempt that had occurred in July 1997, and another 
suicide attempt that had occurred 20 years previously.  
Following the psychiatric interview the examiner provided a 
GAF score of 50, and described the symptoms of PTSD as 
moderate.

An April 1998 VA treatment record indicates that he was 
somewhat depressed due to having lost his job as a meat 
salesman.  He had been receiving treatment since June 1997 
for poor sleep, startle response, hypervigilance, episodic 
depression, and anger control problems.  He had been married 
for ten years.  His mood was mildly depressed, his affect 
full range, and he was mildly irritable.  He denied any 
suicidal ideation then or in the past.  He was logical and 
coherent, his cognition was grossly intact, and his judgment 
and insight were fair.  The treating psychiatrist provided 
diagnoses of PTSD and alcohol dependence, both in partial 
remission.

The veteran claimed entitlement to a total disability rating 
based on individual unemployability in May 1998, at which 
time he stated that he was last employed in April 1998.  In a 
September 1998 rating decision the RO denied entitlement to a 
total disability rating based on individual unemployability.  
Subsequent evidence shows that the veteran returned to full-
time employment after claiming entitlement to a total rating.

A September 1998 VA treatment record shows that the veteran 
was "doing relatively" well, in spite of having gotten 
divorced after ten years of marriage.  He had stopped taking 
medication because he did not find it to be helpful.  He 
stated that he had "break-through" depressive episodes that 
lasted from minutes to hours on a daily basis, but he 
continued to work.  The treating psychiatrist provided a GAF 
score of 70, and changed his medication.  The veteran was to 
return to the clinic in six months for medication review.

In January 1999 the veteran submitted copies of court 
documents showing that he was suing a prior employer for 
wrongful termination of employment.  In those documents the 
prior employer indicated that the veteran had failed to 
comply with the employer's instructions, that he was 
difficult to supervise, and that he had been verbally abusive 
to co-workers and customers.

The report of a March 1999 VA medical examination shows that 
he reported having nasal airway difficulty when lying on his 
back since having his nose broken in 1968.  He also reported 
smoking one to two packs of cigarettes per day.  He stated 
that his airway was adequate when upright, but that he had 
airway problems when lying flat, causing him to breathe 
through his mouth and snore when sleeping.  He also stated 
that he could not get enough air through his nose with 
exertion.  He denied being incapacitated by the problem, or 
having received any medical treatment.

Examination revealed a distorted nasal septum with partial 
obstruction on both sides and inflamed nasal mucosa.  The 
examiner indicated that the inflamed nasal mucosa was due to 
chronic rhinitis secondary to cigarette smoking.  There were 
no physical findings suggestive of chronic sinusitis.  The 
examiner found that the septal injury resulted in 20-
30 percent nasal obstruction, bilaterally.

The veteran was provided an additional VA psychiatric 
examination in April 1999, the report of which was recorded 
in October 1999.  At that time he stated that he rejected all 
authority figures, that his interpersonal relationships were 
impaired, that he was emotionally numb, that he was estranged 
from his daughter, and that he had been divorced twice.  He 
feared abandonment by those who might become close to him.  
He suffered from chronic insomnia, irritability, and 
outbursts of temper and rage, which impaired his ability to 
work and maintain personal relationships.  He reported having 
frequent intrusive memories and dreams of his Vietnam 
experiences, which resulted in intense distress.  He avoided 
any reminders of Vietnam or the military.  He also reported 
chronic feelings of estrangement from relationships, society 
in general, and his peers at work.  He had received only 
intermittent treatment for his psychiatric symptoms.  He was 
currently employed in full-time work that he found to be 
interesting.

On mental status examination he was cooperative and talkative 
throughout the interview.  His grooming and hygiene were 
appropriate; his speech was normal; his thought processes 
were logical, coherent, and goal directed, without 
hallucinations or delusions; he denied any suicidal ideas or 
plans; and his attention and concentration were good.  He 
reported being depressed, but he did not appear to be 
depressed and he demonstrated a fair range of affect.  He 
demonstrated mild anxiety that was well managed.  His 
judgment was rational and his insight was fair.  The examiner 
found a discrepancy in the veteran's report of psychiatric 
impairment and his appearance of relative calmness and 
comfort with the interview process.  He denied having had any 
psychiatric symptoms prior to the June 1997 suicide attempt, 
except for another suicide attempt in 1973.  He denied having 
missed any work in the previous year due to psychiatric 
symptoms, but stated that he was sub-optimally employed due 
to his symptoms.

Based on the results of the psychiatric interview the 
examiner found that the veteran's primary dysfunction had 
been in his personal life, with some impairment in 
employment.  The examiner noted that he had remained fully 
employed and that he had been able to engage successfully in 
marriage on two occasions, although he had not been able to 
maintain the marriages.  The examiner provided a GAF score of 
62, based on the veteran's ability to maintain employment and 
some interest in maintaining relationships.

In a January 2000 statement the veteran's supervisor reported 
that he could be difficult to work with at times, and that he 
did not respond well to authority.  She described an incident 
in which the veteran was stopped by police while driving, to 
which he expressed outrage and he made very derogatory 
comments about the police.  She stated that it took three to 
four months for him to trust her even a little, that he 
appeared to be very nervous about getting close to anyone, 
and that he avoided social interaction at work.  She also 
stated that he could become angry very easily, which could 
last for a few minutes or the entire day, and that people 
tended to avoid him at those times.  She indicated that he 
sometimes had difficulty remembering the names of objects or 
people, and that he appeared to have difficulty sleeping at 
night.

B.  PTSD

Subsequent to the veteran's claim for service connection for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because his claim was initiated prior to the change 
in the regulations, he is entitled to the application of the 
version more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In the October 1997 statement of the case the RO provided the 
veteran the original and revised regulations pertaining to 
mental disorders and considered both versions of the 
regulations in denying entitlement to a disability rating in 
excess of 50 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's appeal, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard, 4 Vet. App. 
at 384.  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  38 C.F.R. § 4.132.

A 70 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  

A 30 percent evaluation applied if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was qualitative in character, whereas the other terms 
were quantitative in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
8 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms of PTSD include sleep disturbance with 
nightmares, depression, intrusive memories, irritability, 
angry outbursts, and difficulty maintaining relationships.  
The veteran contends that the symptoms of PTSD result in 
severe impairment in his social and industrial adaptability, 
as shown by his two marriages ending in divorce, not 
maintaining a relationship with his family, and being able to 
maintain employment only because he could work without 
supervision.  In addition to PTSD, the evidence shows that he 
has a long history of alcohol abuse, which also results in a 
social and industrial impairment.  The manifestations of 
alcohol abuse cannot be considered in determining the 
appropriate rating for PTSD.  38 U.S.C.A. § 1110; Barela v. 
West, 11 Vet. App. 280 (1998) (holding that compensation 
cannot be paid for alcohol abuse); 38 C.F.R. § 3.1(m); 
VAOPGCPREC 7-99.  In any event, the record does not show that 
medical examiners have distinguished between disability 
attributable to alcohol abuse from that due to PTSD.  They 
have consistently found the veteran's service connected 
disability to be in the moderate to definite range of 
industrial impairment.

The evidence also indicates that the veteran suffers from a 
major depressive disorder.  Although it is not clear from the 
evidence of record whether the major depressive disorder is 
secondary to PTSD or constitutes a separate disability, for 
the purpose of determining the appropriate rating the Board 
is including depression as one of the symptoms of PTSD.

According to the rating criteria in effect prior to November 
1996, a disability rating in excess of 50 percent was 
applicable if the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  The disability examiner in 
September 1996 provided a GAF score based on the symptoms of 
PTSD in the high 60s or low 70s range.  The treating 
psychiatrist in April 1998 stated that the disorder was in 
partial remission, and in September 1998 provided a GAF score 
of 70.  The examiner in April 1999 provided a GAF score of 
62.  A GAF score of 60-70 represents mild symptoms.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The examiner in November 1997 provided a GAF score of 50, and 
described the severity of the PTSD symptoms as moderate.  
Moderate impairment of social and industrial adaptability 
warrants no more than a 30 percent rating, based on the 
original rating criteria.  VAOPGCPREC 9-93.

The veteran's therapist stated in January 1996 that the PTSD 
was severe, but characterized the industrial impairment 
resulting from the disorder as definite.  According to the 
regulations in effect prior to November 1996, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  The therapist 
in January 1996 did not indicate that the veteran's 
industrial adaptability was more than considerably impaired.  
Although the evidence indicates that the veteran has had a 
number of conflicts with supervisors and co-workers, the 
evidence does not indicate that those conflicts resulted in 
more than considerable impairment in social and industrial 
functioning.

The Board notes that the veteran's therapist has provided the 
opinion that the 50 percent rating that was assigned for PTSD 
was too low.  His rationale for that opinion included the 
assessment that "his readjustment to civilian life had been 
fraught with self-defeating behaviors."  The demonstration of 
self-defeating behaviors is not included in the rating 
criteria for psychiatric disabilities.  See Massey v. Brown, 
7 Vet. App. 204 (1994) (the consideration of factors outside 
the rating criteria in determining the appropriate rating is 
error as a matter of law).  To the extent those self-
defeating behaviors included alcoholism, their affect cannot 
be considered in determining the veteran's entitlement to 
compensation benefits.  Barela, 11 Vet. App. at 280. 

The therapist also stated that the veteran had demonstrated 
high levels of anger, constant depression, and isolation from 
family and friends.  The evidence does not indicate, however, 
that his anger, depression, or isolation resulted in more 
than considerable industrial impairment.  The fact that the 
veteran is limited in the types of work environments in which 
he can successfully function is not indicative of a rating in 
excess of 50 percent; the 50 percent rating contemplates a 
substantial impairment of earning capacity.  The Board finds, 
therefore, that the opinion of the therapist does not support 
a rating in excess of 50 percent.

The evidence shows that the veteran was married from 1988 to 
1998, that he has at least two friends with whom he 
associates, and that he is generally able to get along with 
co-workers.  He has also maintained steady, full-time 
employment for many years.  The Board finds, therefore, that 
the criteria for a disability rating in excess of 50 percent, 
based on the rating criteria in effect prior to November 
1996, have not been met at any time since the initiation of 
the veteran's claim.  Fenderson, 
12 Vet. App. at 119.

Based on the rating criteria that became effective in 
November 1996, a 70 percent disability rating is applicable 
if the mental disorder is manifested by occupational and 
social impairment, with deficiencies in most areas, due to 
suicidal ideation; obsessional rituals; abnormal speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

The evidence shows that the veteran attempted to commit 
suicide in July 1997, at which time he was intoxicated and 
his wife had told him that their marriage was ending.  He 
apparently insisted on being discharged from the hospital 
after receiving emergency treatment, with the stated intent 
to return to work.  There is no evidence of any suicidal 
thoughts prior to or since the July 1997 incident.  Although 
he has reported being depressed on numerous occasions, his 
treating psychiatrist and the VA examiners found no evidence 
of suicidal ideation and no more than mild depression.  The 
Board finds, therefore, that PTSD is not manifested by 
suicidal ideation.

The evidence does not show that the veteran has demonstrated 
any obsessional rituals, abnormal speech, disorientation, or 
neglect of personal hygiene.  Although he has reported having 
ongoing depression, the VA examiners have found his affect 
and mood to generally be normal.  The evidence does not 
indicate that the reported depression significantly affects 
his ability to function independently, appropriately and 
effectively; he is able to maintain full-time employment and 
all activities of daily living.  He also demonstrates 
outbursts of anger, which may be indicative of impaired 
impulse control, but the evidence does not indicate that the 
outbursts of anger have resulted in periods of violence.

The veteran may have difficulty adapting to stressful 
circumstances, but there is no indication that his 
irritability and anxiety represent an increase in disability 
over that contemplated by the 50 percent rating, the criteria 
for which include disturbances of motivation and mood.  As 
noted earlier, he has shown that he was able to maintain his 
marriage for 10 years, that he has at least two friends with 
whom he socializes, and that he is able to maintain personal 
relationships sufficiently to allow him to maintain full-
time, stable employment.  The Board finds, therefore, that 
the criteria for a disability rating in excess of 50 percent, 
based on the revised rating criteria, have not been met at 
any time since November 1996.  Fenderson, 12 Vet. App. 
at 119; VAOPGCPREC 3-2000.

Consideration of the original and revised rating criteria 
does not result in a finding that the symptoms of PTSD 
warrant a disability rating in excess of 50 percent.  The 
Board finds, therefore, that neither the original or revised 
rating criteria are more favorable to the veteran.  
VAOPGCPREC 3-2000.  Therefore, the preponderance of the 
evidence is against the appeal to establish entitlement to a 
disability rating in excess of 50 percent for PTSD.

C.  Residuals of a Nasal Fracture

Subsequent to the initiation of his claim, the regulations 
pertaining to the evaluation of respiratory disorders were 
also revised, effective October 7, 1996.  Schedule for Rating 
Disabilities; Respiratory System, 61 Fed. Reg. 46,720 (1996) 
(to be codified at 38 C.F.R. § 4.97). The veteran is also 
entitled to the application of the version of the respiratory 
regulations that is more favorable to him.  Karnas, 1 Vet. 
App. at 308.  The Board is also required to determine whether 
the original or revised version of the regulations are more 
favorable to him.  VAOPGCPREC 3-2000.

The veteran was provided the original and revised regulations 
in the October 1997 statement of the case, and the RO 
considered both versions of the regulations in determining 
that entitlement to a compensable rating was not warranted.  
The Board finds, therefore, that it can consider the original 
and revised rating criteria without prejudice to the veteran.  
Bernard, 4 Vet. App. at 384.

According to the original rating criteria, Diagnostic Code 
6502 provided a maximum 10 percent rating for traumatic 
deflection of the nasal septum with marked interference with 
the breathing space.  The disorder was noncompensable if 
manifested by only slight symptoms.  38 C.F.R. § 4.97 (1995).

The revised rating schedule provides a 10 percent rating for 
traumatic deviation of the nasal septum if the disorder 
results in a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996).

The residuals of the nasal fracture are manifested by a 20-
30 percent obstruction in the nasal passages, bilaterally.  
Although the private physician in May 1997 stated that the 
veteran had virtually no movement of air through either side 
of the nose, that finding is not supported by the examination 
in September 1996 or March 1999 or the veteran's own 
statements.  The examiner in September 1996 found no evidence 
of any nasal deformity.  The examiner in March 1999 stated 
that the nasal passages were 20-30 percent occluded.  The 
veteran stated that he was generally able to breathe normally 
through his nose, except when he was lying down or with 
strenuous activity.  In addition to the nasal fracture, he 
has nasal symptoms due to non-service connected rhinitis.  
The Board finds, therefore, that the preponderance of the 
evidence shows that the nasal fracture did not result in more 
than 20-30 percent obstruction of each nasal passage.

According to the rating criteria in effect prior to October 
1996, a maximum 10 percent rating is applicable for marked 
interference with the breathing space.  For less severe 
obstruction, a non-compensable rating applies.  The Board 
finds that a 20-30 percent obstruction, which is considerably 
less than an equal amount of obstructed and unobstructed 
breathing space, does not constitute marked interference with 
the breathing space.  The Board has determined, therefore, 
that the criteria for a compensable disability rating based 
on the original rating criteria have not been met at any time 
since the initiation of the veteran's claim.  Fenderson, 
12 Vet. App. 119.

In accordance with the revised rating criteria, a 10 percent 
rating is warranted if the disorder results in a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The evidence shows that each nasal 
passage is 20-30 percent occluded, and that neither side is 
completely obstructed.  Because the criteria for the minimum 
schedular rating are not met, the non-compensable rating is 
applicable.  38 C.F.R. § 4.31.  For the reasons shown above, 
the Board finds that the criteria for a compensable rating 
based on the revised criteria have not been met since October 
1996.  Fenderson, 12 Vet. App. 119; VAOPGCPREC 3-2000.

The Board has considered the original and revised rating 
criteria, and finds that the application of neither rating 
schedule results in a compensable disability rating for the 
residuals of a nasal fracture.  The Board finds, therefore, 
that neither the original nor the revised rating criteria are 
more favorable to the veteran.  VAOPGCPREC 
3-2000.  The Board has determined, therefore, that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a compensable disability rating for 
the residuals of a nasal fracture.


ORDER

Service connection for hearing loss and tinnitus is granted.

The appeal to establish entitlement to a disability rating in 
excess of 50 percent for PTSD is denied.

The appeal to establish entitlement to a compensable 
disability rating for the residuals of a nasal fracture is 
denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



